As filed with the Securities and Exchange Commission on December 21, 2007 File No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIG Acquisition Corp. (Exact name of Registrant as specified in its charter) Delaware 6770 26-1524452 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer Identification Number) incorporation or organization) Classification Code Number) 787 Seventh Avenue 6th Floor New York, New York 10019 (212) 887-7777 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Peter E. Roth Chief Executive Officer 787 Seventh Avenue 6th Floor New York, New York 10019 (212) 887-7777 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Edward F. Petrosky, Esq. Stephen E. Older, Esq. Samir A. Gandhi, Esq. Joel L. Rubinstein, Esq. James O’Connor, Esq. McDermott Will & Emery LLP Sidley Austin LLP 340 Madison Avenue 787 Seventh Avenue New York, New York 10173 New York, New York 10019 (212) 547-5400 (212) 839-5300 (212) 547-5444—Facsimile (212) 839-5599—Facsimile Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Formare being offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box.¨ If this Formis filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Formis a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Formis a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ CALCULATION OF REGISTRATION FEE Titleof Each Class of Security to be Registered Amount being Registered Proposed Maximum Offering Price per Security(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Units, each consisting of one share of Common Stock, $.0001 par value, and one Warrant(2) 28,750,000 Units $ 10.00 $ 287,500,000 $ 8,826.25 Shares of Common Stock included as part of the Units 28,750,000 Shares — — — (3) Warrants included as part of the Units 28,750,000 Warrants — — — (3) Total $ 287,500,000 $ 8,826.25 (1) Estimated solely for the purpose of calculating the registration fee. (2) Includes 3,750,000 Units, consisting of 3,750,000 shares of Common Stock and 3,750,000 Warrants included in such Units, that may be issued on exercise of a 30-day option granted to the Underwriters to cover over-allotments, if any. (3) No fee required pursuant to Rule457(g) under the Securities Act. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission acting pursuant to said Section8(a), may determine. The information in this preliminary prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This preliminary prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities, in any jurisdiction where the offer or sale is not permitted. PROSPECTUSSUBJECT TO COMPLETION, DATEDDecember 21, 2007 $250,000,000 FIG Acquisition Corp. 25,000,000 Units FIG Acquisition Corp. is a blank check company recently formed for the purpose of acquiring one or more businesses, or a portion of such business or businesses, through a merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination.We intend to focus initially on businesses in the financial services industry, but we may pursue opportunities in other industries.Our search will be primarily focused on businesses in North America and Europe, but we may explore opportunities in other geographic regions. We do not have any specific business combination under consideration and we have not, nor has anyone on our behalf, contacted or been contacted by, any prospective target business or had any discussions, formal or otherwise, with respect to such a transaction or taken any direct or indirect measures to locate a specific target business or consummate a business combination. This is an initial public offering of our securities.We are offering 25,000,000 units.Each unit will be offered at a price of $10.00 per unit and will consist of: •one share of our common stock; and •one warrant. Each warrant entitles the holder to purchase one share of our common stock at a price of $7.50.Each warrant will become exercisable on the later of our consummation of our initial business combination and , 2009 [one year from the date of this prospectus], and will expire on, 2013 [five years from the date of this prospectus], or earlier upon redemption by us, in which case we will have the option to require all holders that wish to exercise their warrants prior to redemption to do so on a cashless basis. KBW, Inc. is our sponsor (NYSE:KBW) and is the sole holder of our 7,187,500 units outstanding on the date of this prospectus.Prior to the completion of this offering, our directors and KBW Funding, LLC, an entity that will be owned by a subsidiary of KBW, Inc. and certain executive officers and employees of KBW, Inc. and its subsidiaries, will purchase an aggregate of shares of our common stock from KBW, Inc.Shares of our common stock included in the units purchased by KBW, Inc. and the shares of our common stock purchased by our directors and KBW Funding, LLC from KBW, Inc. prior to the completion of this offering will have no right to liquidating distributions in the event we fail to consummateour initialbusiness combination.KBW, Inc., KBW Funding, LLC and our directors have agreed that their initial securities will not be sold or transferred, except to permitted transferees, without the prior written consent of Banc of America Securities LLC, until one year after we have consummated our initial business combination. KBW, Inc. and KBW Funding, LLC have also agreed to purchase an aggregate of 5,500,000 warrants from us at a price of $1.00 per warrant for an aggregate purchase price of $5,500,000 in a private placement immediately prior to the completion of this offering.We refer to these warrants as the private placement warrants.The proceeds from the sale of the private placement warrants will be deposited in the trust account and will be part of the funds distributed to our public stockholders in the event we are unable to complete our initial business combination as described in this prospectus.KBW, Inc. and KBW Funding, LLC have also agreed that the private placement warrants will not be sold or transferred, except to permitted transferees, without the prior written consent of Banc of America Securities LLC, until after we have consummated our initial business combination. We have granted the underwriters a 30-day option to purchase up to 3,750,000 additional units solely to cover over-allotments, if any. There is currently no public market for our units, common stock or warrants.We anticipate that the units will be listed on the American Stock Exchange, or the AMEX, under the symbol FNS.U on or promptly after the date of this prospectus.The shares of common stock and warrants included in the units being sold in this offering will each begin separate trading five business days after the earlier to occur of the expiration of the underwriters’ over-allotment option or the exercise of such option in full by the underwriters.Once such separate trading begins, we anticipate that the shares of common stock and warrants will be listed on the AMEX under the symbols FNS and FNS.WS, respectively.We cannot assure you, however, that our securities will be or will continue to be listed on the AMEX. Investing in our securities involves a high degree of risk.See “Risk Factors” beginning on page24of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Unit Total(1) Public offering price $10.00 $250,000,000 Underwriting discounts and commissions(2) $ 0.70 $ 17,500,000 Proceeds, before expenses, to us $ 9.30 $232,500,000 (1) The underwriters have an option to purchase up to an additional 3,750,000 units at the public offering price, less underwriting discounts and commissions, within 30 days of the date of this prospectus to cover any over-allotments.If the underwriters exercise this option in full, the total public offering price, underwriting discounts and commissions and proceeds, before expenses, to us, will be $287,500,000, $20,125,000 and $267,375,000, respectively.See the section entitled “Underwriting” on page128of this prospectus. (2) Includes underwriting discounts and commissions equal to 3.5% of the gross proceeds, or $8,750,000 (or $10,062,500 if the underwriters’ over-allotment option is exercised in full), or $0.35 per unit, which will be deposited in a trust account maintained by, as trustee, and which the underwriters have agreed to defer until the consummation of our initial business combination.However, the underwriters have waived their right to the deferred underwriting discounts and commissions with respect to (i)all of those units if our initial business combination meeting the criteria described herein does not occur prior to , 2010 and (ii)those units as to which the shares of common stock included in such units have been converted into cash by public stockholders who both voted against our initial business combination that was approved and consummated and exercised their conversion rights.See “Underwriting—Discounts and Commissions.” Of the net proceeds we receive from this offering and the proceeds from the sale of the private placement warrants, $245,787,935 (or $281,975,435 if the underwriters’ over-allotment option is exercised in full) will be deposited in a trust account maintained by, acting as trustee.The underwriters are not receiving any discounts or commissions with respect to the sale of the private placement warrants. We are offering the units for sale on a firm-commitment basis.Banc of America Securities LLC is acting as the sole book-running manager of this offering. The underwriters expect to deliver the units to investors in this offering on or about, 2008. Sole Book-Running Manager Banc of America Securities LLC CRT Capital Group LLC The date of this prospectus is, 2008. TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 24 Cautionary Note Regarding Forward-Looking Statements 57 Use of Proceeds 59 Dividend Policy 63 Dilution 64 Capitalization 66 Management’s Discussion and Analysis of Financial Condition and Results of Operations 67 Proposed Business 73 Management 98 Principal Stockholders 106 Certain Relationships and Related Transactions 108 Description of Securities 110 United States Federal Income Tax Considerations 120 Underwriting 128 Legal Matters 135 Experts 135 Where You Can Find Additional Information 135 Index to Financial Statements F-1 You should rely only on the information contained in this prospectus.We have not, and the underwriters have not, authorized anyone to provide you with different or additional information.If such information is provided to you, you should not rely on it.We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should not assume that the information in this prospectus is accurate as of any date other than the date on the front cover of this prospectus, as our business, financial condition, results of operations and prospects may have changed since that date. PROSPECTUS SUMMARY This summary highlights certain information appearing elsewhere in this prospectus.For a more complete understanding of this offering, you should read the entire prospectus carefully, including the risk factors and the financial statements and the related notes and schedules thereto.Unless we tell you otherwise, the information in this prospectus assumes that the underwriters have not exercised their over-allotment option.In making your decision whether to invest in our securities, you should take into account not only the backgrounds of the members of our management team, but also the special risks we face as a blank check company and the fact that this offering is not being conducted in compliance with Rule419 promulgated under the Securities Act of 1933, as amended, which we refer to as the Securities Act.You will not be entitled to protection normally afforded to investors in Rule419 blank check offerings.You should carefully consider these and the other risks set forth in the section below entitled “Risk Factors” beginning on page24of this prospectus.Unless otherwise stated in this prospectus: · references to “we,” “us,” “our,” or “our company” refer to FIG Acquisition Corp.; · references to “KBW” refer to KBW, Inc. and its subsidiaries and affiliates; · references to “KBW Funding” refer to KBW Funding, LLC, an entity that will be owned by a subsidiary of KBW, Inc., as managing member, and certain executive officers and employees of KBW, Inc. and its subsidiaries; · the term “business combination”, as used in this prospectus, means an acquisition by us of one or more businesses, or a portion of such business or businesses, through a merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination; · the term “initial holder” refers to KBW, Inc. as the initial holder of our initial units; · the term “existing holders” refers to KBW, Inc., KBW Funding, our directorsand all other persons or entities that own any of our initial securities immediately prior to the completion of this offering; and · the term “public stockholder” refers to those holders of shares of common stock included in the units being sold in this offering (whether they are purchased in this offering as units or as units or shares of common stock included in such units in the secondary market), including, to the extent applicable, our existing holders. Overview We are a blank check company formed under the laws of the State of Delaware on December6, 2007.We were formed for the purpose of acquiring one or more businesses, or a portion of such business or businesses, through a merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination.We intend to focus initially on businesses in the financial services industry, but we may pursue opportunities in other industries. Our search will be primarily focused on businesses in North America and Europe, but we may explore opportunities in other geographic regions. We do not have any specific business combination under consideration or contemplation and we have not, nor has anyone on our behalf, contacted, or been contacted by, any potential target business or had any discussions, formal or otherwise, with respect to such a transaction or taken any direct or indirect measures to locate a specific target business or consummate a business combination. To date, our efforts have been limited solely to organizational activities, including the issuance of 7,187,500 units to our initial holder for an aggregate purchase price of $25,000, or approximately $0.003 per unit and activities related to this offering. Our Sponsor Our sponsor, KBW, Inc., is a leading full-service investment bank specializing exclusively in the financial services industry. Founded in 1962, KBW has been committed to the financial services sector with a focus on depository institutions, insurance companies, broker/dealers, asset management companies, real estate investment trusts and specialty finance firms.KBW’s commitment to this large and growing industry has enabled the firm to build long-term relationships and become well-known as a trusted advisor to its corporate clients and a valuable resource for its institutional investor clients. KBW has built a reputation for excellence on the basis of its experienced senior professionals, its leading research platform and the strength of its execution capabilities.On November 9, 2006, KBW, Inc. became a public company, with its shares of common stock trading on the New York Stock Exchange under the ticker symbol “KBW.”Its principal activities are: § Investment Banking:KBW provides a full range of investment banking services, including mergers and acquisitions and other strategic advisory services, equity and fixed income securities offerings, structured finance and mutual thrift conversions.According to SNL Financial, in the five year period ended November 30, 2007, KBW served as advisor on more financial services mergers and acquisitions than any other firm.During this period, KBW advised on 267 merger and acquisition transactions totalingover $100 billion in deal value and either lead managed or co-managed 144 public equity offerings raising an aggregate of over $80 billion of gross proceeds. § Research:KBW provides fundamental, objective analysis that identifies investment opportunities and helps clients make better investment decisions.We believe KBW covers more financial services companies in the United States and Europe than any other firm.As of November 30, 2007, KBW’s research department covered an aggregate of 585 financial services companies, including 432 companies in the United States and 153 companies in Europe.Excluding real estate investment trusts, or REITs, which KBW initiated coverage of in September 2007, KBW was rankedfirst in five of the six categories of its research coverage and secondinthe remainingcategory in the December 2007 “Best of the Boutiques” survey by Institutional Investor. § Sales and Trading:As of November 30, 2007, KBW made a market in more than 800 financial services company stocks and fixed income securities, with an emphasis on the small and mid cap segment.KBW’s Sales and Trading team maintainsstrong relationships with many of the world’s largest institutional investors. § Asset Management:KBW manages two hedge funds and a private equity fund and also serves as a discretionary sub-advisor for a fund managed by an unaffiliated third party.Investment decisions are based on fundamental research and in depth industry knowledge. We believe that our ability to source business combination opportunities will benefit from the extensive reach of KBW’s network.We will have access to more than 250 managing directors, principals and other senior professionals employed across KBW’s investment banking, research, sales and trading and asset management divisions in New York, London, San Francisco, Boston, Chicago, Atlanta and five additional regional offices in the U.S. In addition to its broad geographic presence, KBW reaches out to clients in many ways, from its publication of periodic research reports to the sponsorship of numerous client events each year, showcasing financial services industry executives to colleagues and institutional investors. We also believe that we will be able to leverage KBW’s strong client relationships and position as a trusted advisor to source and consummate a business combination.KBW is a leading mergers and acquisitions advisor in the banking industry in terms of deal volume, as well as a leader in debt and equity financings and balance sheet restructuring for financial services companies and a specialist in mutual thrift and insurance company conversions. Our sponsor is staffed with experienced professionals distinguished by their expertise in the financial services sector.The experience of KBW’s professionals, coupled with their extensive long-term relationships, 2 enables KBW to provide unique perspectives to clients as they face complex strategic decisions and, we believe, will enhance our ability to source and evaluate the attractiveness of potential acquisition candidates.Furthermore, where appropriate, KBW’s managing directors and senior advisors will be available to offer us valuable advice on transaction structuring and other matters. We were organized by KBW, Inc. because it perceives our company as an attractive investment opportunity for KBW and its stockholders.KBW has become increasingly involved in private equity investing through KBW Capital Partners I, a private equity fund that makes investments in financial institutions and related entities.Our formation and this offering will enable KBW to benefit as an investor from acquisition opportunities that are not strategic or in the ordinary course of KBW's business. Investment Criteria We have identified the following general criteria and guidelines that we believe are important in evaluating prospective target businesses.We will use these criteria in evaluating acquisition opportunities, although we may decide to enter into a business combination with a target business that does not meet all or any of these criteria and guidelines. § Experienced management team:We will seek to effect a business combination with businesses that have strong, experienced management teams.We will focus on management teams with a proven track record of driving revenue growth, enhancing profitability and creating value for their stockholders.We believe that the industry expertise of our executive officers and directors will complement, not replace, the target’s management team.While it is possible that one or more of our executive officers or directors will remain associated in some capacity with us following our initial business combination, it is unlikely that any of them will devote their full efforts to our affairs subsequent to our initial business combination. § Established track records:We will generally seek to acquire established businesses with a history of strong operating and financial performance.However, we may acquire a business that has not performed well in the past, but that we believe is poised for future growth.We do not intend to effect a business combination with start-up companies. § Potential for earnings and growth:We will seek to acquire businesses that have a history of, or potential for, strong, stable earnings generation.We will focus on businesses that have, or are expected to build, predictable, recurring revenue streams.We may consider businesses in need of refinancing or recapitalization that demonstrate significant potential for strong future financial performance. § Competitive industry position:Initially, we will seek to acquire businesses within financial services sub-sectors that have strong fundamentals.The factors we will consider include growth prospects, competitive dynamics, level of consolidation, need for capital investment and barriers to entry.We will pursue businesses that are well positioned within their respective sub-sectors, focusing on those that have either a leading or defensible niche market position.We will consider businesses with compelling platforms that are poised to gain from our industry expertise and relationship base. Management Expertise We will seek to capitalize on the significant expertise and relationships of KBW and our management team, including our Chairman and Director, Mr. John G. Duffy, our Chief Executive Officer and Director, Mr. Peter E. Roth and our Director, Mr. Andrew M. Senchak, who collectively represent more than 75 years of financial services industry expertise. 3 Mr. Duffy began his career with KBW 29 years ago and was appointed Chairman and Chief Executive Officer of KBW, Inc. in 2001.Under his leadership, KBW has tripled its employee base, expanded its presence internationally with the addition of a London office to cover the U.K. and European markets and completed an initial public offering, generating $143 million in gross proceeds in November 2006.As of September 30, 2007, KBW had $440 million in capital compared to approximately $120 million in 2001.Prior to 2001, Mr. Duffy was Co-Chairman and Executive Vice President in charge of KBW’s Corporate Finance Department where he managed KBW’s investment banking professionals in New York and across KBW’s regional U.S. offices.Mr. Duffy began his career at KBW in 1978 as manager in charge of its Bank Watch Department evaluating credit ratings for banks nationwide and continues to remain actively involved in the analysis of financial institutions and KBW’s advisory business. Mr. Roth has over 25 years of experience advising on mergers, acquisitions and restructurings, as well as sourcing, evaluating and structuring transactions across many sectors of the financial services industry.Mr. Roth has served in leadership positions managing teams of investment and banking professionals for more than 17 years.He currently serves as Chief Executive Officer of KBW Asset Management and as a member of the Investment Committee of KBW Capital Partners I, a private equity fund focused on the financial services industry.Previously, Mr. Roth served as KBW’s Head of Insurance Investment Banking where he successfully led a team that advised on approximately 80 mergers and acquisitions advisory and capital markets transactions from 2003 to 2006.Prior to joining KBW, Mr. Roth served as Head of U.S. Investment Banking at Fox-Pitt, Kelton for 13 years focusing on advisory and capital raising services for a wide range of financial institutions in the U.S. and Europe. Mr. Senchak has been with KBW for more than 20 years. He joined the firm’s investment banking division in 1985 and became Head of Investment Banking in 1997.Mr. Senchak currently serves as Vice Chairman and President of KBW, Inc, and Co-Head of Investment Banking for Keefe, Bruyette & Woods, Inc., where he oversees the firm’s Corporate Finance practice, which includes mergers and acquisitions, recapitalizations, restructurings and capital markets transactions.Under his leadership, KBW has grown to become a leading mergers and acquisitions advisor in the banking industry, as measured by deal volume.Mr. Senchak leads a team of approximately 100 investment banking professionals across KBW’s U.S. offices that have advised on transactions such as Bank of America’s $36 billion acquisition of MBNA in 2005, North Fork’s $15 billion sale to Capital One in 2006 and Toronto-Dominion Bank’s $8.5 billion acquisition of Commerce Bancorp in 2007. Mr. Senchak taught as a professor of Economics at Rutgers University prior to joining KBW. While there is an overlap in certain of our executive officers and directors and those of KBW, the majority of our board of directors will be comprised of independent directors.Pursuant to our certificate of incorporation, any choice of a target business must be approved by the majority vote of our board of directors, excluding any director who has an interest in the transaction, in addition to the required stockholder approvals described herein. Some of our executive officers may stay involved in our management following our initial business combination.The roles that they will assume will depend on the type of business with which we combine and the specific skills and depth of the target company’s management.If one or more of our executive officers remain with us in a management role following our initial business combination, we may enter into employment or other compensation arrangements with them following our initial business combination, the terms of which have not yet been determined. Conflicts of Interest KBW undertakes a wide range of financial advisory, investment banking, asset management and other activities for a variety of clients, including institutions, companies and individuals, and for its own account.Accordingly, there may be situations in which KBW has an obligation or an interest that actually or potentially conflicts with our interests.You should assume that these conflicts may not be resolved in our favor and, as a 4 result, we may be denied certain attractive acquisition opportunities or may be otherwise disadvantaged in some situations by our relationship to KBW. KBW currently operates an asset management business in the United States, including the management of KBW Capital Partners I, a private equity fund that makes investments in financial institutions and related entities.Mr.Roth, our Chief Executive Officer and Director, serves as the Managing Director and a Member of the Investment Committee of KBW Capital Partners I.KBW Capital Partners I currently targets investments that do not exceed $15 million in size, which would be a smaller size than is suitable for our initial business combination.However, if we were to pursue multiple simultaneous targets for our initial business combination, we may compete with KBW Capital Partners I for one or more of such targets.Furthermore, KBW Capital Partners I may also participate in transactions with other investors in the acquisition of a larger target.If KBW Capital Partners I were to participate in a transaction with other investors in the acquisition of a larger target or change its investment criteria, KBW Capital Partners I may be in direct competition with us for a possible target for our initial business combination.In addition, KBW, including its asset management business, also may make, or seek to make, investments in securities or investments in, or business combinations with, entities or businesses that may relate to, or be in conflict with, our interests.These activities may include organizing future investment vehicles that may compete directly with us and conflict with our interests. Other clients of KBW’s advisory and capital markets business may also compete with us for acquisition opportunities meeting our investment objectives.If KBW is engaged to act for any such clients, we may be precluded from pursuing such opportunities.In addition, investment ideas generated within KBW, including by Mr.Duffy, Mr.Roth, Mr.Senchak and other persons who may make decisions for us, may be suitable for both us and for an investment banking client or a current or future KBW-managed investment vehicle and may be directed to such client or investment vehicle rather than to us.KBW’s advisory business may also be engaged to advise the seller of an entity, business or assets that would qualify as an acquisition opportunity for us.In such cases, we may be precluded from participating in the sale process or from purchasing the entity, business or assets.If we are permitted to pursue the acquisition opportunity, KBW’s interests or its obligations to the seller will conflict with our interests. Neither KBW nor our executive officers and directors who are also employed by KBW have any obligation to present us with any opportunity for a potential business combination of which they become aware.KBW and/or our management, in their capacities as officers of KBW or in their other endeavors, may choose or be obligated to present potential business combinations to KBW, current or future KBW-managed investment vehicles, including KBW Capital Partners I, or third parties, including clients of KBW, before they present such opportunities to us.As a result, you should assume that to the extent any of our executive officers or any of our directors employed by KBW identifies an opportunity for a potential business combination equally suitable for us and another entity to which such person has a fiduciary duty or pre-existing contractual obligation to present such opportunity, such executive officer or director will first give such opportunity to such other entity or entities, and he or she will only present such opportunity to us to the extent such other entity or entities first reject or are unable to pursue such opportunity.In addition, our independent directors may have fiduciary duties or pre-existing contractual obligations that prevent them from presenting otherwise suitable target businesses to us.Our independent directors are under no obligation to present to us opportunities for a potential business combination of which they become aware unless the particular opportunity was expressly offered to the independent director solely in his or her capacity as one of our directors. Effecting a Business Combination While we may seek to consummate business combinations with more than one target business, our initial business combination must be with one or more businesses, or a portion of such business or businesses, whose fair market value, individually or collectively, is equal to at least 80% of the balance in the trust account (less the deferred underwriting discounts and commissions and taxes payable) at the time of such business combination.Accordingly, prior to 24 months following the completion of this offering, we will seek to 5 consummate our initial business combination with a business or businesses whose fair market value is equal to at least approximately $189,630,348, assuming no exercise of the underwriters’ over-allotment option.The actual amount of consideration which we will be able to pay for our initial business combination will depend on whether we choose, or are able, to pay a portion of the initial business combination consideration with shares of our common stock or if we are able to finance a portion of the consideration with debt or other equity financing.No financing arrangements have been entered into or contemplated with any party to raise any additional funds, whether through the sale of securities or otherwise, that we may need if we decide to consummate our initial business combination for consideration in excess of our available assets at the time of the consummation of such business combination. If we are unable to consummate our initial business combination by , 2010 our corporate existence will cease and we will implement our liquidation plan, which will include distribution of the proceeds held in the trust account to our public stockholders. We are a Delaware corporation formed on December6, 2007.Our offices are located at 787 Seventh Avenue, 6th Floor, New York, New York 10019 and our telephone number is (212) 887-7777. 6 THE OFFERING Securities offered: 25,000,000 units, at $10.00 per unit, each consisting of: ·one share of our common stock; and ·one warrant to purchase one share of our common stock. Trading commencement and separation of common stock and warrants: The units being sold in this offering will begin trading on or promptly after the date of this prospectus.The common stock and warrants included in these units will begin trading separately five business days (or as soon as practicable thereafter) following the earlier to occur of the expiration of the underwriters’ over-allotment option or the exercise of such option in full, subject to our having filed the Current Report on Form8-K described below and having issued a press release announcing when such separate trading will begin.However, Banc of America Securities LLC may decide to allow continued trading of the units following such separation, in which case holders of units will be required to have their brokers contact our transfer agent in order to separate their units into common stock and warrants. In no event will separate trading of the common stock and warrants included in the units being sold in this offering commence until we have filed an audited balance sheet on a Current Report on Form8-K reflecting our receipt of the net proceeds of this offering and have issued a press release announcing when separate trading will begin.We will file a Current Report on Form8-K, including an audited balance sheet, promptly after the completion of this offering, which is anticipated to take place four business days after the date of this prospectus.The audited balance sheet will include the net proceeds we receive from the underwriters’ exercise of their over-allotment option if any portion of the over-allotment option is exercised prior to the filing of the Current Report on Form8-K and, if any portion of such over-allotment option is exercised by the underwriters after such time, we will file an additional Current Report on Form8-K that includes a balance sheet reflecting our receipt of the net proceeds from the underwriters’ exercise of their over-allotment option.For more information, see the section in this prospectus entitled “Description of Securities—Units.” Number of securities to be outstanding: Prior to this Offering(1) After this Offering(2) Units 7,187,500 31,250,000 Common stock 7,187,500 31,250,000 Warrants 12,687,500 36,750,000 (1) Includes an aggregate of 937,500 initial units (or related shares of common stock and warrants) that will be forfeited by KBW, Inc. and KBW Funding to the extent that the over-allotment option is not exercised in full by the underwriters. (2) Assumes the over-allotment option has not been exercised by the underwriters and an aggregate of 937,500 initial units (or related shares of common stock and warrants) have been forfeited by KBW, Inc. and KBW Funding. 7 Warrants—Exercisability: Each warrant is exercisable for one share of common stock. Warrants—Exercise price: $7.50 per share. Warrants—Exercise period: The warrants included in the units being sold in this offering will become exercisable on the later of the consummation of our initial business combination on the terms described in this prospectus and , 2009, unless the warrants have previously expired, provided that, during the period in which the warrants are exercisable, a registration statement under the Securities Act covering the shares of common stock issuable upon exercise of the warrants is effective and a current prospectus relating to the shares of common stock issuable upon exercise of the warrants is available. The warrants will expire five years from the date of this prospectus at 5:00p.m., New York City time, on, 2013, or earlier upon redemption by us.If we elect to redeem the warrants, we will have the option to require all holders electing to exercise their warrants prior to redemption to do so on a cashless basis. Warrants—Redemption: We may redeem the warrants included in the units being sold in this offering at any time after the warrants become exercisable: · in whole and not in part; ·at a price of $0.01 per warrant; · upon a minimum of 30 days’ prior written notice of redemption; and · only if (x) the closing price of our common stock on the AMEX, or other national securities exchange on which our common stock may be traded, equals or exceeds $14.25 per share for any 20 trading days within a 30 trading-day period ending three business days before we send the notice of redemption, (y) a registration statement under the Securities Act covering the shares of common stock issuable upon exercise of the warrants is effective and expected to remain effective from the date on which we send a redemption notice to and including the redemption date and (z) a current prospectus relating to the shares of common stock issuable upon exercise of the warrants is available from the date on which we send a redemption notice to and including the redemption date. We established the last criterion to provide warrant holders with the opportunity to realize a premium to the warrant exercise price prior to the redemption of their warrants, as well as to provide them with a degree of liquidity to cushion the market reaction, if any, to our election to redeem the warrants.If the above conditions are satisfied and we call the warrants for redemption, the warrant holders will then be entitled to exercise their warrants before the date scheduled for redemption.However, there can be no assurance that the price of our common stock 8 will not fall below the $14.25 per share trigger price or the $7.50 per share warrant exercise price after the redemption notice is delivered.We do not need the consent of the underwriters or our stockholders to redeem the outstanding warrants. If we call the warrants included in the units being sold in this offering for redemption as described above, our management will have the option to require all holders that wish to exercise such warrants to do so on a “cashless basis.”In such event, each holder would pay the exercise price by surrendering the warrants for that number of shares of common stock equal to the quotient obtained by dividing (x)the product of the number of shares of common stock underlying the warrants multiplied by the difference between the exercise price of the warrants and the “fair market value” (defined below) by (y)the fair market value.The “fair market value” shall mean the average reported closing price of our common stock for the 10 trading days ending on the third trading day prior to the date on which the notice of redemption is sent to the holders of warrants.Such warrants may not be settled on a cashless basis unless they have been called for redemption and we have required all such warrants to be settled on that basis. Initial securities: On December 13, 2007, KBW, Inc. purchased 7,187,500 of our units from us for an aggregate purchase price of $25,000 in cash, or approximately $0.003 per unit, in a private placement.Prior to the completion of this offering, KBW Funding and our directors will purchase an aggregate of shares of our common stock from KBW, Inc. at cost.Each unit so purchased by KBW, Inc. consists of one share of common stock and one warrant to purchase one share of common stock.Throughout this prospectus, we refer to the shares of common stock included in the units originally purchased by KBW, Inc. on December 13, 2007 (whether or not then owned by KBW, Inc.) as the initial shares and we refer to the warrants included in the units originally purchased by KBW, Inc. on December 13, 2007 as the initial warrants.Immediately after the sale of such common stock to KBW Funding and our directors, KBW, Inc. will own directly 7,187,500 of the initial warrants andinitial shares.We refer throughout this prospectus to the initial units, the initial shares and the initial warrants as the initial securities.The initial units and related components are identical to the units and related components being sold in this offering, except that: · the existing holders are subject to the transfer restrictions described below; · the initial units are immediately separable into initial shares and initial warrants; · the existing holders have agreed to vote their initial shares in the same manner as a majority of the shares of our common stock voted by our public stockholders (excluding our executive officers, directors and existing holders with respect to any units that they purchase in this offering or any units or shares of common stock included in such units that they purchase in the secondary market) in connection 9 with the vote required to approve our initial business combination and, as a result, will not be able to exercise conversion rights (as described below) with respect to their initial shares; · the existing holders have agreed to waive their rights to participate in any liquidation distribution with respect to their initial shares if we fail to consummate our initial business combination; · the initial warrants will not be redeemable by us; · the initial warrants will not be exercisable unless and until (i) the closing price of our common stock equals or exceeds $14.25 per share for any 20 trading days within a 30 trading-day period beginning one yearafter the consummation of our initial business combination and (ii) there is an effective registration statement covering the shares of common stock issuable upon exercise of the warrants included in the units in this offering and a current prospectus relating to the shares of common stock issuable upon exercise of such warrants; and · the initial warrants will be exercisable at the option of the holder on a cashless basis so long as they are held by the existing holders or their permitted transferees. Of the 7,187,500 initial units, 937,500 units (or related shares of common stock and warrants) will be forfeited to us to the extent that the underwriters do not exercise their over-allotment option.After giving effect to such forfeiture and assuming no purchase of additional units in this offering, the initial shares owned by our existing holders will represent 20% of the total number of shares of our common stock outstanding after completion of this offering.If we determine that the size of the offering should be increased or decreased from the size set forth in this prospectus, a stock dividend, a reverse stock split or other adjustment, as applicable, would be effectuated in order to maintain our existing holders’ ownership percentage at 20% of the total number of shares of our common stock outstanding upon completion of this offering. Pursuant to a registration rights agreement between us and the existing holders, the holders of each of our initial units, initial shares and initial warrants (including the common stock to be issued upon exercise of the initial warrants) will be entitled to certain registration rights with respect to such securities commencing one year after the consummation of our initial business combination. The existing holders have agreed, subject to certain exceptions described below, not to sell or otherwise transfer any of their initial securities (including the shares of common stock to be issued upon exercise of the initial warrants), without the prior written consent of Banc of America Securities LLC, until one year after the date of the consummation of our initial business combination, unless, subsequent to our initial business combination, (i)the closing price of our common stock equals or exceeds $14.25 per share for any 20 trading days within any 30 trading-day period or (ii)we consummate a subsequent merger, 10 stock exchange or other similar transaction which results in all of our stockholders having the right to exchange their shares of our common stock for cash, securities or other property. Notwithstanding the foregoing, the existing holders will be permitted to transfer their initial securities (including the common stock to be issued upon exercise of the initial warrants) to permitted transferees who agree in writing to be bound to the transfer restrictions, agree to vote their initial shares in the same manner that the majority of the shares of our common stock voted by our public stockholders (excluding our executive officers, directors and existing holders with respect to any units that they purchase in this offering or any units or shares of common stock included in such units that they purchase in the secondary market) in connection with our initial business combination and waive any rights to participate in any liquidation distribution with respect to their initial shares if we fail to consummate our initial business combination.For so long as the initialsecurities (including the common stock to be issued upon exercise of the initial warrants) are subject to transfer restrictions, they will be held in an escrow account maintained by. Our executive officers, directors and existing holders have agreed to vote all shares of common stock purchased by them in this offering or in the secondary market (including shares of common stock included in any units so purchased) in favor of our initial business combination. Permitted transferees of a holder means: · immediate family members of the holder and trusts established by the holder for estate planning purposes and transferees by will or the laws of descent; · current and former officers, directors, members and employees of the holder; and · affiliates of the holder. Private placement warrants purchased through private placement: KBW, Inc. and KBW Funding have agreed to purchase an aggregate of 5,500,000 private placement warrants from us at a price of $1.00 per warrant for an aggregate purchase price of $5,500,000 in a private placement immediately prior to the completion of this offering. The proceeds from the sale of the private placement warrants will be added to the net proceeds of this offering and the aggregate of such proceeds, other than $250,000 which will be usedfor ourworking capital, will be held in the trust account pending consummation of our initial business combination on the terms described in this prospectus.If we do not consummate a business combination that meets the criteria described in this prospectus, then the purchase price of the private placement warrants will become part of any liquidating distribution to our public stockholders following our liquidation and dissolution. 11 The private placement warrants to be purchased will be identical to the warrants included in the units being sold in this offering, except that the private placement warrants (i)will be exercisable at the option of the holder on a cashless basis so long as they are held by the original purchaser or its permitted transferees and (ii)are not subject to redemption by us.The private placement warrants will not be exercisable at any time when a registration statement covering the shares of common stock issuable upon exercise of the warrants is not effective or a current prospectus is not available. KBW, Inc. and KBW Funding have agreed, subject to certain exceptions described below, not to transfer or sell any of the private placement warrants without the prior written consent of Banc of America Securities LLC, until after we have consummated our initial business combination; provided, however, that transfers may be made to permitted transferees who agree in writing to be bound by such transfer restrictions.In addition, KBW, Inc. and KBW Funding and their permitted transferees will be permitted to transfer their private placement warrants to charitable organizations and trusts for estate planning purposes, to our executive officers and directors, pursuant to a qualified domestic relations order, in the event of a merger, capital stock exchange, stock purchase, asset acquisition or other similar transaction which results in all of our stockholders having the right to exchange their shares of our common stock or other securities for cash, securities or other property subsequent to our consummation of our initial business combination and, in the case of KBW Funding, to its members.For so long as the private placement warrants are subject to transfer restrictions, they will be held in an escrow account maintained by. Pursuant to the registration rights agreement, the holders of our private placement warrants (including the shares of common stock issuable upon exercise of those warrants) will be entitled to certain registration rights with respect to such securities after the consummation of our initial business combination. Proposed AMEX symbols for our securities: Units: FNS.U Common Stock: FNS Warrants: FNS.WS Offering proceeds to be held in the trust account: $245,787,935 of the net proceeds from this offering and the proceeds from the sale of the private placement warrants (approximately $9.83 per unit), or $281,975,435 (or approximately $9.81 per unit if the underwriters’ over-allotment option is exercised in full), will be placed in a trust account maintained by, acting as trustee, pursuant to an agreement to be signed prior to the date of this prospectus.Of the proceeds held in the trust account, $8,750,000 (or $10,062,500 if the underwriters’ over-allotment option is exercised in full) representing 12 deferred underwriting discounts and commissions will be paid to the underwriters upon consummation of our initial business combination (subject to a $0.35 per share reduction for public stockholders who both vote against our initial business combination that was approved and consummated and exercise their conversion rights as described below).The proceeds held in the trust account will not be released until the earlier of (x)the consummation of our initial business combination on the terms described in this prospectus or (y)our liquidation, but the following amounts may be released to us from the trust account prior to such time:(i)interest income earned on the trust account balance to pay any income taxes on such interest; and (ii)interest income earned, after taxes payable, on the trust account of up to $3,250,000, subject to adjustment in the case of an increase in the size of this offering or if the underwriters exercise their over-allotment option, to fund our working capital requirements, including, in such an event, the costs of our liquidation.See “Use of Proceeds.”All remaining proceeds held in the trust account, including interest income earned, after taxes payable, on the trust account, will be available for our use in consummating our initial business combination and for payment of the deferred underwriting discounts and commissions or will be released to public stockholders upon their exercise of conversion rights or released to public stockholders entitled to receive liquidating distributions upon our liquidation.Accordingly, unless and until our initial business combination is consummated, the proceeds held in the trust account will not be available for our use for any expenses related to this offering or any expenses which we may incur related to the investigation and selection of a target business or the negotiation of an agreement to consummate our initial business combination, including to make a down payment or deposit or fund a lock-up or “no-shop” provision with respect to a potential business combination, except from the $250,000 of net proceeds from this offering not held in the trust account and interest income earned, after taxes payable, on the trust account of up to $3,250,000, subject to adjustment, as described above.We may not use all of the funds then in the trust account in connection with our initial business combination, in which case such funds will constitute working capital for our business after consummation of such business combination. The funds in the trust account may be invested in U.S. Treasury Bills or money market funds.Although we do not know the exact rate of interest to be earned on the funds in the trust account, we believe that the recent historical interest rates of U.S. Treasury Bills with less than six months maturities are indicative of the interest to be earned on the funds in the trust account, at least in the near term.According to the Federal Reserve Statistical Release dated December 17, 2007, referencing historical interest rate data which appears on the Federal Reserve website, U.S. Treasury Bills with four week, three month and six month maturities were yielding, as of the week ended December 14, 2007, 2.77%, 2.85% and 3.13% per annum, respectively.However, the actual interest rates that we receive on the funds in the trust account may be substantially less than these rates. 13 Escrow of the securities of our existing holders: Upon completion of this offering, our existing holders and holders of the private placement warrants will place the securities of ours that they own prior to the completion of this offering, including the initial securities and the private placement warrants, into an escrow account maintained by, acting as escrow agent pursuant to an escrow agreement.These securities will not be transferable during the escrow period (as defined below), except for transfers to permitted transferees.Any securities held by these transferees would remain subject to the escrow agreement.The initial securities will not be released from escrow until one year following our initial business combination, and the private placement warrants will not be released from escrow until the consummation of our initial business combination, each of which we refer to as an escrow period, unless (i)we were to complete a transaction after the consummation of the initial business combination which results in all of the stockholders of the combined entity having the right to exchange their shares of our common stock for cash, securities or other property or, (ii)in the case of the initial securities, the closing price of our common stock equals or exceeds $14.25 per share for any 20 trading days within any 30 trading day period subsequent to our initial business combination. Payments to our executive officers, directors and existing holders: There will be no compensation, fees or other payments paid to our executive officers, directors or existing holders or any of their respective affiliates prior to, or for any services they render in order to effectuate the consummation of, our initial business combination other than: · repayment of a $200,000 interest-free loan made by KBW, Inc. to cover expenses relating to the offering contemplated by this prospectus; · payment to KBW, Inc. of a monthly fee of $10,000 for general and administrative services, including office space, utilities, and secretarial support from the completion of this offering until the earlier of our consummation of a business combination or our liquidation.We believe that, based on rents and fees for similar services in the City of New York, the fees charged by KBW, Inc. are at least as favorable as we could have obtained from unaffiliated third parties; and · reimbursement of out-of-pocket expenses incurred by our executive officers and directors in connection with activities on our behalf, such as identifying and investigating target businesses for our initial business combination. Conditions to consummating our initial business combination: Our initial business combination must occur with one or more target businesses or a portion of such business or businesses that have a fair market value of at least 80% of the balance in the trust account (excluding deferred underwriting discounts and commissions of $8,750,000 (or $10,062,500 if the underwriters’ over-allotment option is exercised in full and after taxes payable)) at the time of such business combination.We will not consider any initial business combination that 14 does not meet such criteria.Pursuant to our certificate of incorporation, any choice of a target business must be approved by a majority vote of our disinterested directors, in addition to obtaining the requisite stockholder approvals described herein. The stockholders must approve our initial business combination: Pursuant to our certificate of incorporation, we will seek stockholder approval before we consummate our initial business combination, even if the nature of the acquisition would not ordinarily require stockholder approval under applicable state law.We view this requirement as an obligation to our stockholders and neither we nor any of our executive officers or directors will recommend or take any action to amend or waive this provision in our certificate of incorporation.In connection with any vote required for our initial business combination, our existing holders have agreed to vote all of the shares of common stock owned by them prior to the completion of this offering with respect to our initial business combination in the same manner that the majority of the shares of common stock offered hereby are voted by our public stockholders (excluding our executive officers, directors and existing holders with respect to any units that they purchase in this offering or any units or shares of common stock included in such units that they purchase in the secondary market) and, as a result, will not have any conversion rights.Our executive officers, directors and existing holders have agreed that if they acquire shares of common stock in or following completion of this offering (including the shares of common stock included in any units so acquired) they will vote all such acquired shares in favor of our initial business combination.As a result, they will not have any conversion rights attributable to their shares of our common stock in the event that a business combination is approved by our stockholders as described below and consummated.We will proceed with our initial business combination only if: · a majority of the shares of our common stock voted by the public stockholders are voted in favor of the initial business combination; · public stockholders owning up to one share less than 30% of the shares of common stock included in the units being sold in this offering both vote against our initial business combination and exercise their conversion rights as described below; and · a majority of all of our outstanding shares of common stock are voted in favor of an amendment to our certificate of incorporation to provide for our perpetual existence as described below. It is our intention to structure and consummate a business combination in which public stockholders owning up to one share less than 30% of the total number of shares of common stock included in the units being sold in this offering may exercise their conversion rights and the business combination would still go forward and be consummated.We may not amend or waive this 30% threshold without the unanimous 15 vote of the holders of our outstanding shares of common stock.We view this threshold, which is set forth in Article Sixth of our certificate of incorporation, as an obligation to our stockholders and neither we nor our executive officers or directors will recommend or take any action to lower this 30% threshold or waive this requirement. Conversion rights for stockholders voting to reject our initial business combination: Public stockholders voting against our initial business combination will be entitled to elect to convert their shares of our common stock into cash equal to their prorata share of the aggregate amount then on deposit in the trust account (including the amount held in the trust account representing the deferred portion of the underwriting discounts and commissions) (initially approximately $9.83 per share, or approximately $9.81 per share if the underwriters’ over-allotment option is exercised in full), including any interest income earned on their prorata share (after taxes payable on such interest income and after release of up to $3,250,000 of interest income earned, subject to adjustment, after taxes payable, to fund working capital requirements), only if our initial business combination is approved and consummated.Public stockholders who convert their shares of our common stock into a prorata share of the trust account will continue to have the right to exercise any warrants they may hold.Our executive officers, directors and existing holders will not have any conversion rights with respect to shares of our common stock held by them prior to the completion of this offering or with respect to any units purchased in this offering or any units or shares of common stock included in such units in the secondary market.This conversion could have the effect of reducing the amount distributed to us from the trust account by up to approximately $73,736,371 (assuming conversion of the maximum of up to 7,499,999 of the eligible shares of our common stock) (or up to approximately $84,592,621 assuming the underwriters’ over-allotment option is exercised in full).We intend to structure and consummate any potential business combination in a manner such that our public stockholders holding up to 7,499,999 of our shares of common stock voting against our initial business combination could convert their shares to cash equal to their prorata share of the aggregate amount then on deposit in the trust account, and such business combination could still go forward. Notwithstanding the foregoing, a public stockholder, together with any affiliate or any other person with whom the public stockholder is acting in concert or as a “group” (within the meaning of Section13(d)(3) of the Exchange Act), will be restricted from seeking conversion rights with respect to more than 10% of the shares of common stock included in the units being sold in this offering.Such a public stockholder would still be entitled to vote against a proposed business combination with respect to all shares owned by him, her or its affiliates.We believe this restriction will prevent stockholders from accumulating large blocks of common stock before the vote held to approve a proposed business combination and attempting to use their conversion rights as a means to force us or our management to purchase their stock at a significant premium to the then-current market price.Absent this provision, for example, a public stockholder who owns 15% of the shares of common 16 stock included in the units being sold in this offering could threaten to vote against a proposed business combination and seek conversion, regardless of the merits of the transaction, if the shares are not purchased by us or our management at a premium to the then-current market price (or if management refuses to transfer to the public stockholder some of the shares).By limiting each public stockholder’s ability to convert only up to 10% of the shares of common stock included in the units being sold in this offering, we believe we have limited the ability of a small group of public stockholders to unreasonably attempt to block a transaction which is favored by our other public stockholders.However, we are not restricting the public stockholders’ ability to vote any or all of their shares against the proposed business combination. An eligible stockholder may request conversion at any time after the mailing to our stockholders of the proxy statement and no later than the business day immediately preceding the vote taken with respect to a proposed business combination at a meeting held for that purpose, but the request will not be granted unless the stockholder votes against the initial business combination and the initial business combination is approved and consummated.In addition, at our option, we may require that, no later than the business day immediately preceding the vote on the business combination, the eligible stockholder must present written instructions to our transfer agent stating that the stockholder wishes to convert the shares of our common stock held by such stockholder into a prorata share of the trust account and confirming that the stockholder has held those shares since the record date and will continue to hold them through the stockholder meeting and the closing of our initial business combination.We may also require eligible stockholders to tender their certificates to our transfer agent or to deliver their shares to the transfer agent electronically using The Depository Trust Company’s DWAC (Deposit/Withdrawal At Custodian) System no later than the business day immediately preceding the vote on the business combination.There is a nominal cost associated with the above-referenced tendering process and the act of certificating the shares or delivering them through the DWAC system.The transfer agent will typically charge the tendering broker approximately $35 and it would be up to the broker whether or not to pass this cost on to the converting stockholder. The proxy soliciting materials that we will furnish to stockholders in connection with the vote for any proposed business combination will indicate whether we are requiring stockholders to satisfy such certification and delivery requirements.Accordingly, stockholders will have from the time we send out our proxy statement up until the business day immediately preceding the vote on the business combination to deliver their shares if they elect to exercise their conversion rights.This time period varies depending on the specific facts of each transaction.However, as the delivery process is within the stockholder’s control and, whether or not the stockholder is a record holder or the shares are held in “street name,” can be accomplished by the stockholder in a matter of hours simply by contacting the transfer agent or tendering broker and requesting delivery of the shares through 17 the DWAC System, we believe this time period is sufficient for investors generally.However, because we do not have any control over the delivery process, it may take significantly longer than we anticipate and stockholders may not be able to exercise their conversion rights in time.Accordingly, we will only require stockholders to deliver their certificates prior to the vote if, in accordance with the AMEX’s proxy notification recommendations, the stockholders receive the proxy soliciting materials at least 20 days prior to the meeting. Any request for conversion, once made, may be withdrawn at any time prior to the vote taken with respect to a proposed business combination at the meeting held for that purpose.Furthermore, if a stockholder delivers a certificate for conversion and subsequently withdraws the request for conversion, the stockholder may simply request that the transfer agent return the certificate (physically or electronically). Voting against the initial business combination alone will not result in an election to exercise a stockholder’s conversion rights.A stockholder must also affirmatively exercise such conversion rights no later than the business day immediately preceding the vote taken with respect to the proposed initial business combination. Certificate of Incorporation: As discussed below, there are specific provisions in our certificate of incorporation that may be amended only by the unanimous consent of our stockholders prior to the consummation of our initial business combination, including our requirements to seek stockholder approval of such a business combination and to allow our stockholders to seek conversion of their shares if they do not approve of such a business combination.While we have been advised that such provisions limiting our ability to amend our certificate of incorporation may not be enforceable under applicable Delaware law, we view these provisions, which are contained in ArticleSixth of our certificate of incorporation, as obligations to our stockholders and our executive officers and directors have agreed that they will not recommend or take any action to amend or waive these provisions. Our certificate of incorporation also provides that we will continue in existence only until, 2010.If we have not consummated a business combination by such date, our corporate existence will automatically cease except for the purposes of winding up our affairs and liquidating pursuant to Section278 of the Delaware General Corporation Law.This has the same effect as if our board of directors and stockholders had formally voted to approve our liquidation pursuant to Section275 of the Delaware General Corporation Law.Accordingly, limiting our corporate existence to a specified date as permitted by Section102(b)(5) of the Delaware General Corporation Law removes the necessity to comply with the formal procedures set forth in Section275 (which would have required our board of directors and stockholders to formally vote to approve our liquidation with the Delaware Secretary of State).In connection with any proposed business combination we submit to our stockholders for approval, we will also submit to stockholders a proposal to amend our certificate of incorporation to provide for our perpetual existence, thereby removing 18 the 24-month limitation on our corporate life.We will only consummate a business combination if stockholders vote both in favor of such business combination and our amendment to provide for our perpetual existence.The approval of the proposal to amend our certificate of incorporation to provide for our perpetual existence would require the affirmative vote of a majority of our outstanding shares of common stock.Our executive officers, directors and existing holders have agreed to vote all of the shares of our common stock purchased by them in or prior to this offering or in the secondary market (including the shares of common stock included in any initial units or units so purchased) in favor of this amendment.We view this provision terminating our corporate life by, 2010 as an obligation to our stockholders and our executive officers and directors have agreed that they will not recommend or take any action to amend or waive this provision to allow us to survive for a longer period of time except upon the consummation of our initial business combination. Liquidation if no business combination: As described above, if we have not consummated a business combination by, 2010, in accordance with our certificate of incorporation, our corporate existence will cease and we will promptly distribute to our public stockholders the amount in our trust account (including any interest income then remaining in the trust account) plus any remaining net assets. We cannot assure you that the per share distribution from the trust account, if we liquidate, will not be less than approximately $9.83 (or approximately $9.81 if the underwriters’ over-allotment option is exercised in full), plus interest income earned (after taxes payable) on funds then held in the trust account for the following reasons: · Prior to liquidation, pursuant to Section281 of the Delaware General Corporation Law, we will adopt a plan that will provide for our payment, based on facts known to us at such time, of (i)all existing claims, (ii)all pending claims and (iii)all claims that may be potentially brought against us within the subsequent 10 years.Accordingly, we would be required to provide for any creditors known to us at that time as well as provide for any claims that we believe could potentially be brought against us within the subsequent 10 years prior to distributing the funds held in the trust to our public stockholders.We cannot assure you that we will properly assess all claims that may be potentially brought against us.In addition, if we underestimate claims that may potentially be brought against us, our stockholders could potentially be liable for any claims of creditors to the extent of distributions received by them (but no more). · We will seek to have all prospective target businesses we negotiate with, and all vendors and service providers (including providers of any financing) we engage, which we collectively refer to as the “contracted parties,” execute 19 agreements with us waiving any right, title, interest or claim of any kind they may have in or to any monies held in the trust account.However, there is no guarantee that they will execute these agreements nor is there any guarantee that, even if such entities execute such agreements with us, they will not seek recourse against the trust account or that a court would not conclude that such agreements are not legally enforceable.KBW, Inc. has agreed that it will be liable to us if and to the extent claims by third parties reduce the amounts in the trustaccount available for payment to our public stockholders in the event of a liquidation and the claims are made by a vendor for services rendered or products sold to us,by a third party with which we entered into a contractual relationship following consummation of this offering or by a prospective target business. A “vendor” refers to a third party that enters into an agreement with us to provide goods or services to us.However, the agreement entered into by KBW, Inc. specifically provides for two exceptions to the indemnity given: there will be no liability (1)as to any claimed amounts owed to a third party who executed a waiver (even if such waiver is subsequently found to be invalid and unenforceable), or (2)as to any claims under our indemnity of the underwriters of this offering against certain liabilities, including liabilities under the Securities Act.Furthermore, there could be claims from parties other than vendors or target businesses that would not be covered by the indemnity from KBW, Inc., such as stockholders and other claimants who are not parties in contract with us who file a claim for damages against us.We cannot assure you that KBW, Inc. will be able to satisfyits indemnificationobligations. We expect that all costs associated with implementing our plan of liquidation as well as payments to any creditors will be funded out of the $250,000 of the net proceeds of this offering not held in the trust account and the up to $3,250,000 of interest income earned, subject to adjustment, after taxes payable, in the trust account that may be released to us.We estimate that our total costs and expenses for implementing and completing our liquidation will not exceed $125,000.This amount includes all costs and expenses relating to our liquidation and winding up.We believe that there should be sufficient funds available to usfor ourworking capital to fund these costs and expenses from the proceeds not held in the trust account, plus interest income earned, after taxes payable on the trust account, although we cannot give you any assurance that such funds will, in fact, be sufficient for such purposes.If those funds are insufficient, KBW, Inc. has agreed to provide us with the funds necessary to complete such liquidation (currently anticipated not to exceed $125,000). For more information regarding the liquidation procedures and the factors that may impair our ability to distribute our assets, including stockholder approval requirements, or cause distributions to be less than approximately $9.83 per share, please see the sections entitled “Risk Factors—Risks Relating to the Company and the Offering—If third parties bring claims against us or if we go bankrupt, the proceeds held in the trust account could be reduced and the per share liquidation price received by our public stockholders could be less than approximately $9.83 per share,” “—Risks Relating to the Company and the Offering—Under Delaware law, the requirements and restrictions relating to this offering contained in our certificate of incorporation may be amended, which could reduce or eliminate the protection afforded to our stockholders by such requirements and restrictions,” “—Risks Relating to the Company and the Offering—Our stockholders may be held liable 20 for claims by third parties against us to the extent of distributions received by them in our liquidation,” and “Proposed Business Consummating an Initial Business Combination—Liquidation if No Business Combination.” Audit Committee: We have established and will maintain an audit committee which initially will be composed of a majority of independent directors and will be within one year composed entirely of independent directors to, among other things, monitor compliance with the terms described above and the other terms relating to this offering.If any noncompliance is identified, then the audit committee will be charged with responsibility to immediately take all action necessary to rectify such noncompliance or otherwise to cause compliance with the terms of this offering.For more information, see the section entitled “Management—Committees of the Board of Directors—Audit Committee.” Risks We are a newly formed company that has conducted no operations and has generated no revenues.Until we consummate a business combination, we will have no operations and will generate no operating revenues.In making your decision whether to invest in the units being sold in this offering, you should take into account not only the business experience of our executive officers and directors, but also the special risks we face as a blank check company and the risks associated with any industry that our target business is in, including reliance on our management’s ability to choose an appropriate target business, either conduct due diligence or monitor due diligence conducted by others or negotiate a favorable price and other terms, potential conflicts of interest with KBW and the substantial influence that KBW may exercise over us and actions to be considered by our stockholders as a result of ownership of its initial securities.In addition, you will experience immediate and substantial dilution from the purchase of the units being sold in this offering.This offering is not being conducted in compliance with Rule419 promulgated under the Securities Act and, therefore, you will not be entitled to the protections normally afforded to investors in Rule419 blank check offerings.Further, our existing holders’ initial equity investment is less than that which is required by the North American Securities Administrators Association, Inc., and we do not satisfy such association’s Statement of Policy Regarding Unsound Financial Condition.You should carefully consider these and the other risks set forth in the section entitled “Risk Factors” beginning on page24 of this prospectus. 21 SUMMARY FINANCIAL DATA The following table summarizes the relevant financial data for our business and should be read in conjunction with our audited financial statements, and the notes and schedules related thereto, which are included in this prospectus.We have not had any significant operations to date, so only balance sheet data is presented. As of December 17, 2007 Balance Sheet Data: Actual As Adjusted Working capital (deficiency) $ (180,550 ) $ 237,312,385 Total assets 410,000 237,312,385 Total liabilities 385,550 — (1) Value of common stock which may be converted to cash(approximately $9.83 per share)(1) — 73,736,371 Total stockholders’ equity $ 24,450 $ 163,567,014 (1) If the initial business combination is approved and consummated, public stockholders who voted against the business combination will be entitled to convert their shares of our common stock for cash of approximately $9.83 per share (or up to $73,736,371 in the aggregate), which amount represents approximately $9.48 per share (or up to $71,111,371 in the aggregate) representing the net proceeds of the offering and $0.35 per share (or up to $ 2,625,000 in the aggregate) representing deferred underwriting discounts and commissions which the underwriters have agreed to deposit into the trust account and to forfeit to pay converting stockholders, and does not take into account interest income earned on and retained in the trust account.The foregoing information assumes no exercise of the underwriters’ over-allotment option. The “as adjusted” information gives effect to the sale of the units we are offering pursuant to this prospectus and the receipt of $5,500,000 from the sale of the private placement warrants, including the application of the estimated net proceeds.The “as adjusted” working capital and “as adjusted” total assets exclude $8,750,000 (assuming no exercise of the underwriters’ over-allotment option) being held in the trust account representing deferred underwriting discounts and commissions. The “as adjusted” working capital and total assets amounts include the $237,037,935 (which is net of deferred underwriting discounts and commissions of $8,750,000)that will be held in the trust account following the completion of this offering, which will be distributed upon consummation of our initial business combination (i)to any public stockholders who exercise their conversion rights, (ii)to the underwriters in the amount of $8,750,000 in payment of its deferred underwriting discounts and commissions (assuming no exercise of the underwriters’ over-allotment option) (subject to a $0.35 per share reduction for public stockholders who exercise their conversion rights) and (iii)to us in the amount remaining in the trust account following the payment to any public stockholders who exercise their conversion rights and payment of deferred discounts and commissions to the underwriters.All such proceeds will be distributed from the trust account only upon the consummation of our initial business combination meeting the criteria described in this prospectus.If such a business combination is not so consummated within 24 months after completion of this offering, we will liquidate and the proceeds held in the trust account, including the deferred underwriting discounts and commissions and all interest income thereon, after taxes payable on such interest income and after interest income earned, after taxes payable, of up to $3,250,000, subject to adjustment in the case of an increase in the size of this offering or if the underwriters exercise their over-allotment option, on the trust account balance previously released to us to fund our working capital requirements, will be distributed to our public stockholders as part of a plan of distribution after satisfaction of all our then outstanding liabilities. We will not proceed with an initial business combination that is otherwise approved by our stockholders as required below if (i)public stockholders owning 30% or more of the shares of our common stock that are included in the units being sold in this offering both vote against the business combination and exercise their conversion rights or (ii)the amendment to our certificate of incorporation providing for our 22 perpetual existence is not approved by the affirmative vote of a majority of our outstanding shares of common stock.We will not propose to our stockholders any transaction that is conditioned on holders of less than 30% of the shares of our common stock held by the public stockholders exercising their conversion rights.Accordingly, we may consummate an initial business combination only if (i)a majority of the shares of common stock voted by the public stockholders are voted in favor of the initial business combination, (ii)public stockholders owning up to one share less than 30% of the shares of our common stock included in the units being sold in this offering both vote against the initial business combination and exercise their conversion rights and (iii)a majority of the outstanding shares of our common stock are voted in favor of the amendment to our certificate of incorporation to provide for our perpetual existence.If this occurred, holders of up to one share less than 30% of the shares of common stock sold in this offering, or 7,499,999 shares of common stock (or 8,624,999 if the underwriters exercise their over-allotment option in full), could convert such shares into cash at an initial per share conversion price of approximately $9.83 (or approximately $9.81 if the underwriters exercise their over-allotment option in full), except to the extent limited as described under “Risk Factors—Public stockholders, together with any affiliates of theirs or any other person with whom they are acting in concert or as a group, will be restricted from seeking conversion rights with respect to more than 10% of the shares of common stock included in the units being sold in this offering.”The actual per share conversion price will be equal to the aggregate amount then on deposit in the trust account, before payment of deferred underwriting discounts and commissions and including accrued interest income thereon, after taxes payable on such interest income and after interest income earned, after taxes payable, on the trust account balance previously released to us as described above, as of two business days prior to the proposed consummation of the initial business combination, divided by the number of shares of common stock included in the units sold in this offering. It is our intention to structure and consummate a business combination in which public stockholders owning up to one share less than 30% of the total number of shares sold in this offering may exercise their conversion rights and the business combination would still go forward and be consummated.We may not amend or waive this 30% threshold without the unanimous vote of the holders of our outstanding shares of common stock.We view this threshold, which is set forth in Article Sixth of our certificate of incorporation, as an obligation to our stockholders and neither we nor our executive officers or directors will recommend or take any action to lower this threshold or waive this requirement. In connection with any vote required for our initial business combination, our existing holders have agreed to vote all of the shares of common stock held by them prior to the completion of this offering, if any, either for or against a business combination in the same manner that the majority of the shares of common stock are voted by our public stockholders (excluding our executive officers, directors and existing holders with respect to any units that they purchase in this offering or any units or shares of common stock included in such units that they purchase in the secondary market) and, as a result, will not have conversion rights with respect to those shares.Our executive officers, directors and existing holders also have agreed that if they acquire shares of common stock in or following the completion of this offering (including the shares of common stock included in any units so acquired) they will vote all such acquired shares in favor of our initial business combination and that they will vote all shares owned by them in favor of amending our certificate of incorporation to provide for our perpetual existence, thereby removing the 24-month limitation on our corporate life.By virtue of this agreement, our executive officers, directors and existing holders will not have any conversion rights in respect of those shares acquired in or following the completion of this offering. 23 RISK FACTORS An investment in our securities involves a high degree of risk.You should consider carefully all of the risks described below, together with the other information contained in this prospectus, before making a decision to invest in our securities.If any of the following events occur, our business, prospects, financial condition and results of operations may be adversely affected.In that event, the trading price of our securities could decline, and you could lose all or a part of your investment.This prospectus also contains forward-looking statements that involve risks and uncertainties.Our actual results could differ materially from those anticipated in the forward-looking statements as a result of specific factors, including the material risks described below. Risks Relating to the Company and the Offering We are a development stage company with no operating history and, accordingly, you will have no basis upon which to evaluate our ability to achieve our business objective. We are a recently incorporated development stage company with no operating results to date.Therefore, our ability to begin operations is dependent upon obtaining financing through the public offering of our units and the sale of the private placement warrants.Because we do not have an operating history, you will have no basis upon which to evaluate our ability to achieve our business objective, which is to consummate our initial business combination with one or more businesses or a portion of such business or businesses.We do not have any specific business combination under consideration, and we have neither identified, nor been provided with the identity of, any prospective target businesses.Neither we nor any representative acting on our behalf have had any contacts or discussions, whether formal or informal, with any prospective target business regarding our initial business combination or taken any direct or indirect measures to locate a specific target business or consummate our initial business combination.As a result, you have a limited basis to evaluate whether we will be able to identify an attractive target business.We will not generate any operating revenues until, if at all, after the consummation of our initial business combination.We cannot assure you as to when, or if, our initial business combination will occur. Our independent registered public accounting firm’s report contains an explanatory paragraph that expresses substantial doubt about our ability to continue as a “going concern.” As of December 17, 2007, we had $205,000 in cash and a working capital deficiency of $180,550. Further, we have incurred and expect to continue to incur significant costs in pursuit of our acquisition plans. Management’s plans to address this need for capital through this offering are discussed in the section of this prospectus titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Our plans to raise capital and to consummate a business combination may not be successful. These factors, among others, raise substantial doubt about our ability to continue as a going concern. The financial statements contained elsewhere in this prospectus do not include any adjustments that might result from our inability to consummate this offering or our inability to continue as a going concern. We may not be able to consummate our initial business combination within the required time frame, in which case we will be required to liquidate our assets. We must consummate an initial business combination with one or more businesses, or a portion of such business or businesses, with a fair market value, individually or collectively, at least equal to 80% of the balance in the trust account at the time of our initial business combination (less the deferred underwriting discounts and commissions of $8,750,000, or $10,062,500 if the underwriters’ over-allotment option is exercised in full, and taxes payable) within 24 months after the completion of this offering.If we fail to consummate our initial business combination meeting such criteria within the required time frame, in accordance with our certificate of incorporation, our corporate existence will terminate, except for purposes of liquidation and winding up.Because we do not have any specific business combination under consideration 24 and we have neither identified nor been provided with the identity of any specific target business or taken any measures to locate a specific target business or consummate our initial business combination, we may not be able to find a suitable target business or businesses within the required time frame.In addition, our negotiating position and our ability to conduct adequate due diligence on any potential target business may be reduced as we approach the deadline for the consummation of our initial business combination. If we are required to liquidate without consummating our initial business combination, our public stockholders will receive less than $10.00 per share upon distribution of the funds held in the trust account and our warrants will expire with no value. If we are unable to consummate our initial business combination meeting the criteria described herein within 24 months from the completion of this offering and are required to liquidate, the per share liquidation amount will be less than $10.00 because of the expenses related to this offering, our general and administrative expenses, the anticipated costs associated with seeking our initial business combination and costs associated with our liquidation.Furthermore, there will be no distribution with respect to our outstanding warrants, which will expire with no value if we liquidate before the consummation of our initial business combination. While we are not permitted to access funds in the trust account for operating expenses and costs associated with investigating a business combination, up to $3,250,000, subject to adjustment, of interest income on the trust balance, after taxes payable, may be released to us to fund our working capital requirements, including the costs of investigating and pursuing a business combination transaction, expenses associated with our liquidation and other miscellaneous items.A liquidating distribution will be no more than approximately $9.83 per share (not including gains on interest, if any, on the trust account and assuming the underwriters do not exercise their over-allotment option) because offering expenses and underwriting discounts and commissions totaling approximately $18,212,065 will be deducted immediately from the gross proceeds of this offering. Furthermore, there will be no distribution with respect to our outstanding warrants, which will expire with no value if we liquidate before the consummation of our initial business combination. If we are unable to consummate our initial business combination, our public stockholders will likely be forced to wait the full 24 months before receiving liquidation distributions. We have 24 months from the completion of this offering in which to consummate our initial business combination meeting the criteria described herein.We have no obligation to return funds in the trust account to investors prior to such date unless we consummate our initial business combination prior thereto and only then to those investors that have both voted against the business combination and requested conversion of their shares in the manner described herein.Only after the expiration of this 24-month period will public stockholders be entitled to liquidation distributions if we are unable to consummate our initial business combination.Accordingly, funds in the trust account will be unavailable to public stockholders until such time. Public stockholders, together with any affiliates of theirs or any other person with whom they are acting in concert or as a group, will be restricted from seeking conversion rights with respect to more than 10% of the shares of common stock included in the units being sold in this offering. When we seek stockholder approval of any business combination, we will offer each public stockholder (excluding our executive officers, directors and existing holders with respect to any units that they purchase in this offering or any units or shares of common stock included in such units that they purchase in the secondary market) the right to have his, her or its shares of common stock converted to cash if the public stockholder votes against the business combination and the business combination is approved and consummated.Notwithstanding the foregoing, a public stockholder, together with any affiliate of his, hers or it or any other person with whom he, she or it is acting in concert or as a group, within the meaning of Section13(d)(3) of the Securities Exchange Act of 1934, as amended, or the Exchange Act, will be restricted from seeking conversion rights with respect to more than 10% of the shares of common stock included in the 25 units being sold in this offering.Accordingly, if you purchase more than 10% of the shares of common stock included in the units being sold in this offering, vote all of your shares against a proposed business combination and such proposed business combination is approved and consummated, you will not be able to seek conversion rights with respect to the full amount of your shares and may be forced to hold the balance of the shares in excess of 10% of the shares of common stock included in the units being sold in this offering or sell them in the secondary market.We cannot assure you that the value of the excess shares will appreciate over time following a business combination or that the market price of our common stock will exceed the per share conversion price.Furthermore, this limitation could result in fewer available funds being released from the trust account upon conversion and, as a result, make it easier to fund our initial business combination. The ability of our public stockholders to exercise their conversion rights may not allow us to effectuate the most desirable business combination or optimize our capital structure. When we seek stockholder approval of our initial business combination, we will offer each public stockholder (other than our executive officers, directors and existing holders with respect to any units that they purchase in this offering or any units or shares of common stock included in such units that they purchase in the secondary market) the right to elect to have his, her or its shares of common stock converted to cash if such public stockholder votes against the initial business combination and the initial business combination is approved and consummated, except as specified under “—Public stockholders, together with any affiliates of theirs or any other person with whom they are acting in concert or as a group, will be restricted from seeking conversion rights with respect to more than 10% of the shares of common stock included in the units being sold in this offering.”As a result, such a public stockholder must both vote against such business combination and exercise his, her or its conversion rights to receive a prorata portion of the trust account.Accordingly, if our initial business combination requires us to use substantially all of our cash to pay the purchase price, because we will not know how many public stockholders may exercise their conversion rights, we may either need to reserve part of the trust account for possible payment upon such conversion, or we may need to arrange third party financing to help fund the acquisition of our initial business combination in case a larger percentage of public stockholders exercise their conversion rights than we expect.Because we have no specific business combination under consideration, we have not taken any steps to secure third party financing.Therefore, we may not be able to consummate our initial business combination if it requires us to use all of the funds held in the trust account as part of the purchase price unless we obtain third party financing, as to which no assurance can be given, and if such financing involves debt, our leverage ratio may not be optimal for our business combination.This may limit our ability to effectuate the most attractive business combination available to us. A public stockholder who abstains from voting will lose the ability to receive a prorata share of the funds in the trust account if we consummate our initial business combination. Prior to the consummation of our initial business combination, we will submit the transaction to our stockholders for approval, even if the nature of the business combination is such as would not ordinarily require stockholder approval under applicable Delaware law.If we achieve a quorum for the meeting, only stockholders who exercise their right to vote will affect the outcome of the stockholder vote.Abstentions are not considered to be voting “for” or “against” the transaction.Any public stockholder who abstains from voting would be bound by the decision of the majority of stockholders who do vote.As a result, an abstaining public stockholder will lose the ability to receive a prorata share of the trust account, including interest income thereon (after taxes payable on such interest income and after release of up to $3,250,000 (subject to adjustment in the case of an increase in the size of this offering or if the underwriters exercise their over-allotment option) of interest income earned, after taxes payable, thereon to fund working capital requirements), which would be available to a public stockholder (other than our executive officers, directors and existing holders) that both votes against our initial business combination and exercises its conversion rights. 26 We may require public stockholders who wish to convert their shares in connection with a proposed business combination to comply with specific requirements for conversion that may make it more difficult for them to exercise their conversion rights prior to the deadline for exercising their rights. We may require public stockholders who wish to exercise their conversion rights regarding their shares in connection with a proposed business combination to either tender their certificates to our transfer agent or to deliver their shares to the transfer agent electronically using The Depository Trust Company’s DWAC (Deposit/Withdrawal At Custodian) System no later than the business day immediately preceding the vote taken at the stockholder meeting relating to such business combination.In order to obtain a physical stock certificate, a stockholder’s broker and/or clearing broker, The Depository Trust Company and our transfer agent will need to act to facilitate this request.It is our understanding that stockholders should generally allot at least two weeks to obtain physical certificates from the transfer agent.However, because we do not have any control over the process, it may take significantly longer than two weeks to obtain a physical stock certificate.While we have been advised that it takes a relatively short time to deliver shares through the DWAC System, we cannot assure you of this fact.If it takes longer than we anticipate for stockholders to deliver their shares, stockholders who wish to exercise their conversion rights may be unable to meet the deadline for exercising their conversion rights and thus may be unable to convert their shares.Accordingly, we will only require stockholders to deliver their certificates prior to the vote if, in accordance with the AMEX’s proxy notification recommendations, stockholders receive the proxy soliciting materials at least 20 days prior to the meeting. We will proceed with a business combination even if public stockholders owning in the aggregate one share less than 30% of the shares of common stock included in the units being sold in this offering exercise their conversion rights.This provision may make it easier for us to have an initial business combination approved over stockholder dissent. We will proceed with a business combination only if public stockholders owning in the aggregate one share less than 30% of the shares of common stock included in the units being sold in this offering exercise their conversion rights.Accordingly, the public stockholders owning in the aggregate one share less than 30% of the shares of common stock included in the units being sold in this offering may exercise their conversion rights and we could still consummate a proposed business combination.We have set the conversion percentage at one share less than 30% (rather than the 20% conversion percentage that had until recently been customary in similar offerings) in order to reduce the likelihood that a small group of investors holding a block of our common stock will be able to stop us from completing a business combination that may otherwise be approved by a large majority of our public stockholders.As a result of this change and of the restrictions with regard to any stockholder converting more than 10% of the shares of common stock included in the units sold in this offering, it may be easier for us to consummate a business combination even in the face of a strong stockholder dissent, thereby negating some of the protections of having a lower conversion threshold to public stockholders.Furthermore, the ability to consummate a transaction despite stockholder disapproval in excess of what would be permissible in a traditional blank check offering may be viewed negatively by potential investors seeking stockholder protections consistent with other similar offerings. We may need to raise additional funds in order to consummate our initial business combination and may be unable to arrange financing on favorable terms. Our business combination may require us to use substantially all of our cash to pay the purchase price.In such a case, because we will not know how many public stockholders may exercise their conversion rights, we may need to arrange for third party financing to help fund our business combination in case a larger percentage of public stockholders exercise their conversion rights than we expect.Additionally, even if our business combination does not require us to use substantially all of our cash to pay the purchase price, if a significant number of public stockholders exercise their conversion rights, we will have less cash available to use in furthering our business plans following a business combination and may need to arrange third party 27 financing.We have not taken any steps to secure third party financing for either situation, and we cannot assure you that we would be able to obtain such financing on favorable terms, or at all. You will not be entitled to protections normally afforded to investors of blank check companies. Because the net proceeds of this offering are intended to be used to consummate a business combination with a target business that has not been identified, we may be deemed to be a “blank check” company under U.S. federal securities laws.However, because we expect that our securities will be listed on the AMEX, a national securities exchange, and we will have net tangible assets in excess of $5,000,000 upon the successful completion of this offering and will file a Current Report on Form8-K with the U.S. Securities and Exchange Commission, which we refer to as the SEC, promptly following completion of this offering that includes an audited balance sheet demonstrating this fact, we are exempt from rules promulgated by the SEC to protect investors in blank check companies, such as Rule419 under the Securities Act.Accordingly, investors will not be afforded the benefits or protections of those rules.Because we are not subject to those rules, including Rule419, our units will be immediately tradable and we have a longer period of time to consummate a business combination than we would if we were subject to those rules.For a more detailed comparison of this offering to offerings under Rule419, see the section entitled “Proposed Business—Comparison of This Offering to Those of Blank Check Companies Subject to Rule419.” Under Delaware law, the requirements and restrictions relating to this offering contained in our certificate of incorporation may be amended, which could reduce or eliminate the protection afforded to our stockholders by such requirements and restrictions. Our certificate of incorporation contains certain requirements and restrictions relating to this offering that will apply to us until the consummation of our initial business combination.Specifically, our certificate of incorporation provides, among other things, that: · upon completion of this offering, a total of $245,787,935 (or $281,975,435 if the underwriters’ over-allotment option is exercised in full) from the proceeds from this offering, deferred underwriting discounts and commissions and the proceeds from the sale of the private placement warrants will be deposited into the trust account, which proceeds may not generally be disbursed from the trust account until the earlier of (i)our initial business combination or (ii)our liquidation; · prior to consummating any business combination, we must submit such business combination to our stockholders for approval; · we may consummate our initial business combination only if (i)a majority of the shares of our common stock voted by our public stockholders are voted in favor of the business combination, (ii)public stockholders owning up to one share less than 30% of the shares of our common stock included in the units being sold in this offering both vote against the business combination and exercise their conversion rights and (iii)a majority of all of our outstanding shares of common stock are voted in favor of an amendment to our certificate of incorporation to provide for our perpetual existence; · if our initial business combination is approved and consummated, public stockholders who both voted against the business combination and who exercised their conversion rights will receive their prorata share of amounts in the trust account; provided, that a public stockholder, together with any affiliate of his or any other person with whom he is acting in concert or as a “group” (as such term is used in Section 13(d) and 14(d) of the Exchange Act), will be restricted from seeking conversion rights with respect to more than 10% of the shares of our common stock sold in this offering; · if our initial business combination is not consummated within the 24 months following the completion of this offering, then our corporate purposes and powers will immediately thereupon be limited to winding up our affairs, including liquidating our assets, which will 28 include funds in the trust account, and we will not be able to engage in any other business activities; and · we may not consummate any other merger, acquisition, capital stock exchange, stock purchase, asset purchase or other similar transaction prior to our initial business combination that meets the conditions specified in this prospectus, including the requirement that our initial business combination be with one or more businesses, or a portion of such business or businesses, whose fair market value, individually or collectively, is at least equal to 80% of the balance in the trust account (less the deferred underwriting discounts and commissions and taxes payable) at the time of such business combination. Our certificate of incorporation requires that we obtain the unanimous consent of our stockholders to amend certain of the above provisions.However, the validity of unanimous consent provisions under Delaware law has not been settled.A court could conclude that the unanimous consent requirement constitutes a practical prohibition on amendment in violation of the stockholders’ implicit rights to amend the corporate charter.In that case, some or all of the above provisions could be amended without unanimous consent and any such amendment could reduce or eliminate the protection afforded to our stockholders.However, we view the foregoing provisions as obligations to our stockholders and our executive officers and directors have agreed that they will not recommend or take any action to waive or amend any of these provisions that would take effect prior to the consummation of our initial business combination. Because of our limited resources and the significant competition for business combination opportunities, we may not be able to consummate an attractive business combination. Identifying, executing and realizing attractive returns on business combinations is highly competitive and involves a high degree of uncertainty.We expect to encounter intense competition for a potential target business from other entities having a business objective similar to ours, including venture capital funds, leveraged buyout funds, operating businesses and other entities and individuals, both foreign and domestic.Many of these competitors are well established and have extensive experience in identifying and consummating business combinations directly or through affiliates.Many of these competitors possess greater technical, human and other resources than we do, and our financial resources will be relatively limited when contrasted with those of many of these competitors.Furthermore, over the past several years, other blank check companies have been formed, some of which have similar investment objectives as ours, and a number of such companies have grown in size.Additional investment funds and blank check companies with similar investment objectives as ours may be formed in the future and these funds and companies may have substantially more capital and may have access to and utilize additional financing on more attractive terms.While we believe that there are numerous potential target businesses with which we could combine using the net proceeds of this offering and the proceeds from the sale of the private placement warrants, together with additional financing, if available, our ability to compete in combining with certain sizeable target businesses will be limited by our available financial resources.This inherent competitive limitation gives others an advantage in pursuing a business combination with certain target businesses.In addition: · the requirement that we obtain stockholder approval of a business combination may delay or prevent the consummation of our initial business combination within the required 24-month time period; · the requirement that we prepare a proxy statement and notice of special meeting of stockholders in accordance with the requirements of Delaware law and the U.S. federal securities laws, which proxy statement will be required to be submitted to and reviewed by the SEC, in connection with our initial business combination may delay or prevent the consummation of a transaction; 29 · the requirement that we prepare audited and perhaps interim unaudited financial information to be included in the proxy statement to be sent to stockholders in connection with our initial business combination may delay or prevent the consummation of a transaction; · any conversion of common stock held by our public stockholders into cash will reduce the resources available to us to fund our initial business combination; · the existence of all of our outstanding warrants, and the dilution they potentially represent, may not be viewed favorably by certain target businesses; and · the requirement to acquire a business, or a portion of such business or businesses, that has a fair market value, individually or collectively, at least equal to 80% of the balance in the trust account (less the deferred underwriting discounts and commissions and taxes payable) at the time of the initial business combination (i)could require us to acquire several closely related businesses or portions thereof at the same time, all of which acquisitions would be contingent on the closings of the other acquisitions, which would make it more difficult to consummate our initial business combination and (ii)together with our ability to proceed with a business combination if public stockholders owning up to one share less than 30% of the shares of common stock included in the units being sold in this offering both vote against our business combination and exercise their conversion rights, may require us to raise additional funds through additional sales of our securities or incur indebtedness in order to enable us to effect such a business combination. Any of these factors may place us at a competitive disadvantage in consummating our initial business combination on favorable terms, or at all. To the extent that our initial business combination entails the contemporaneous combination with more than one business or portions of businesses, we may not have sufficient resources, financial or otherwise, to effectively and efficiently conduct adequate due diligence and negotiate definitive agreements on terms most favorable to our stockholders.In addition, because our initial business combination may be with different sellers, we will need to convince such sellers to agree that our purchase of their businesses is contingent upon the simultaneous closings of the other acquisitions. Because there are numerous blank check companies similar to ours seeking to consummate an initial business combination, it may be more difficult for us to consummate our initial business combination. Based upon publicly available information, as of December 17, 2007approximately143 similarly structured "blank check" companies have completed initial public offerings in the United States since the start of 2004 and 48 others have filed registration statements. Of the "blank check" companies that have completed initial public offerings,41 companies have consummated a business combination, while24 other companies have announced that they have entered into definitive agreements or letters of intent with respect to potential business combinations but have not yet consummated such business combinations. Seven companies have failed to complete previously announced business combinations and have announced their pending dissolution and return of trust proceeds to stockholders. Accordingly, the remaining71 "blank check" companies that we estimate to have raised approximately $11.3 billion that is currently held in trust accounts, and potentially an additional 48 "blank check" companies that have filed registration statements to raise approximately $8.5 billion, will be seeking to enter into business combinations. Approximately12 similarly structured blank check companies are focused on the financial services industry and have completed initial public offerings and an additional5 similarly structured and focused blank check companies have filed registration statements for their initial public offerings.As a result, we may be subject to competition from these and other companies seeking to consummate a business combination which, in turn, will result in an increased demand for target businesses. Further, the fact that41 "blank check" companies have consummated a business combination, 24 other companies have entered into definitive agreements or letters of intent with respect to potential business combinations, and seven companies have failed to complete a business combination, may be an indication that there are a limited number of attractive target businesses available or that many target businesses may not be inclined to enter into a business combination with a publicly held "blank check" company. Because of this competition, we cannot assure you that we will be able to consummate an initial business combination within the required time periods. If we are unable to find a suitable target business within the required time period, the terms of our amended and restated certificate of incorporation will require us to liquidate. 30 We may have insufficient resources to cover our operating expenses and the expenses of consummating our initial business combination. We believe that the $250,000 available to us outside of the trust account upon completion of this offering and interest income earned, after taxes payable, of up to $3,250,000 (subject to adjustment in the case of an increase in the size of this offering or if the underwriters exercise their over-allotment option) on the balance of the trust account that we expect to be available to us will be sufficient to cover our working capital requirements for the next 24 months, including expenses incurred in connection with our initial business combination, based upon our executive officers’ estimate of the funds required for these purposes.This estimate may prove inaccurate, especially if a portion of the available proceeds is used to make a down payment or pay exclusivity or similar fees in connection with our initial business combination or if we expend a significant portion of the available proceeds in pursuit of a business combination that is not consummated.Moreover, a decline in interest rates applicable to amounts included in the trust account could limit the funds available to fund our search, to pay our tax obligations and to complete the initial business combination.See “—A decline in interest rates could limit the funds available to fund our search for a target business or businesses because we will depend on interest income earned on the trust account to fund our search and our working capital requirements and to pay our tax obligations.”If we do not have sufficient proceeds available to cover our expenses, we may be required to obtain additional financing from our executive officers, our directors, our existing holders or third parties.Such additional financing may include loans from third parties or additional sales of our securities, although we currently have no arrangements to obtain any such financing, and no party is under any obligation to make such financing available to us.We would seek to have any third party lenders waive claims to any monies held in the trust account for the benefit of the public stockholders.KBW, Inc. has agreed to indemnify the trust account for claims made by such lenders to the extent that the payment of any debts or obligations owed to such lenders actually reduces the funds in the trust account.We may not be able to obtain any additional financing.None of our executive officers, directors or existing holders are obligated to provide any additional financing in the amounts needed, or at all, and the terms (including cost) of any financing that is obtained may be unduly burdensome and restrictive.If we do not have sufficient proceeds to fund our initial business combination and are unable to obtain additional financing, we may be required to liquidate prior to consummating our initial business combination. A decline in interest rates could limit the funds available to fund our search for a target business or businesses because we will depend on interest income earned on the trust account to fund our search and our working capital requirements and to pay our tax obligations. Of the net proceeds of this offering, only $250,000 will be available to us initially outside the trust account to fund our working capital requirements.We will depend on sufficient interest income being earned on the proceeds held in the trust account to provide us with additional working capital in order to identify one or more target businesses and to negotiate and obtain approval of our initial business combination, as well as to pay any tax obligations that we may owe.Funds in the trust account may be invested in U.S. Treasury Bills or money market funds.Although we do not know the exact rate of interest to be earned on the trust account, we believe that the recent historical interest rates of U.S. Treasury Bills with less than six month maturities are indicative of the interest to be earned on the funds in the trust account, at least in the near term.According to the Federal Reserve Statistical Release dated December17, 2007, referencing historical interest rate data which appears on the Federal Reserve website, U.S. Treasury Bills with four week, three month and six month maturities were yielding, as of the week ended December 14, 2007, 2.77%, 2.85% and 3.13% per annum, 31 respectively.However, the actual interest rates that we receive on the funds in the trust account may be substantially less than these rates. While we are entitled to have released to us for such purposes certain interest income earned on the funds in the trust account, a substantial decline in interest rates may result in our having insufficient funds available with which to locate, structure, negotiate and obtain approval of our initial business combination.In such event, we may need to seek to borrow funds or issue securities for such purposes, as to which no assurance can be given, or may be forced to liquidate.No party is under any obligation to advance funds to us in the future. Our determination of the offering price of our units and of the aggregate amount of proceeds we are raising in this offering was more arbitrary than typically would be the case if we were an operating company rather than an acquisition vehicle. Prior to this offering, we had no operating history and there was no public market for any of our securities.The public offering price of the units, the terms of the initial units and the private placement warrants, the aggregate proceeds we are raising and the amount to be placed in a trust account were the products of negotiations between the underwriters and us.The factors that were considered in making these determinations included: · the history and prospects of companies whose principal business is the acquisition of other businesses; · prior public offerings of securities by those companies; · our prospects for acquiring a business or portion thereof meeting the criteria described herein within the required 24 month time period; · the health and performance of the financial services industry; · our capital structure; · an assessment of our executive officers and their experience in identifying acquisition targets and structuring acquisitions on favorable terms; · general conditions of the securities markets at the time of this offering; · the likely competition for target businesses; · the likely number of target businesses; and · our executive officers’ estimate of our operating expenses for the next 24 months. Our initial business combination must be with one or more businesses, or a portion of such business or businesses, whose fair market value, individually or collectively, is equal to at least 80% of the balance in the trust account (less the deferred underwriting discounts and commissions and taxes payable) at the time of such business combination.Accordingly, prior to 24 months following the completion of this offering, we will seek to consummate our initial business combination with a business or businesses whose fair market value is equal to at least approximately $189,630,348, assuming no exercise of the underwriters’ over-allotment option.The actual amount of consideration which we will be able to pay for our initial business combination will depend on whether we choose, or are able, to pay a portion of our initial business combination consideration with shares of our common stock or if we are able to finance a portion of the consideration with shares of our common stock or with debt or other equity financing.Although these factors were considered, the 32 determination of our per unit offering price and aggregate proceeds was more arbitrary than typically would be the case if we were an operating company, as it is based on our executive officers’ estimate of the amount needed to fund our operations for the next 24 months and to consummate our initial business combination, because we have no operating history or financial results.In addition, because we have not identified any specific target businesses, management’s assessment of the financial requirements necessary to consummate our initial business combination may prove to be inaccurate, in which case we may not have sufficient funds to consummate our initial business combination and we will be required to either find additional financing or liquidate and distribute funds then held in the trust account to public stockholders. If third parties bring claims against us or if we go bankrupt, the proceeds held in the trust account could be reduced and the per share liquidation price received by our public stockholders could be less than approximately $9.83 per share. Placing the funds in a trust account may not protect those funds from third-party claims against us.Although we will seek to have all vendors, providers of financing, if any, prospective target businesses and other entities with whom we execute agreements waive any right, title, interest or claim of any kind in or to any monies held in the trust account for the benefit of our public stockholders, we are not obligated to obtain a waiver from any potential creditor or potential target business and there is no guarantee that they will agree to provide such a waiver, which is not a condition to our doing business with anyone.We will seek to secure waivers that we believe are valid and enforceable, but it is possible that a waiver may later be found to be invalid or unenforceable.In addition, there is no guarantee that such entities will agree to waive any claims they may have in the future as a result of, or arising out of, any negotiations, contracts or agreements with us and will not seek recourse against the trust account for any reason.Accordingly, the proceeds held in the trust account could be subject to claims that would take priority over the claims of our public stockholders and the per share liquidation distribution could be less than the approximately $9.83, plus accrued interest expected to be held in the trust account upon completion of this offering (assuming no exercise of the underwriters’ over-allotment option) as a result of such claims.If we are unable to consummate our initial business combination and are required to liquidate, KBW, Inc. has agreed that it will be liable to us if and to the extent claims by third parties reduce the amounts in the trustaccount available for payment to our public stockholders in the event of a liquidation and the claims are made by a vendor for services rendered or products sold to us,by a third party with which we entered into a contractual relationship following consummation of this offering or by a prospective target business. A “vendor” refers to a third party that enters into an agreement with us to provide goods or services to us.However, the agreement entered into by KBW, Inc. specifically provides for two exceptions to the indemnity given: there will be no liability (1)as to any claimed amounts owed to a third party who executed a waiver (even if such waiver is subsequently found to be invalid and unenforceable), or (2)as to any claims under our indemnity of the underwriters of this offering against certain liabilities, including liabilities under the Securities Act.Furthermore, there could be claims from parties other than vendors or target businesses that would not be covered by the indemnity from KBW, Inc., such as stockholders and other claimants who are not parties in contract with us who file a claim for damages against us.
